Citation Nr: 0207926	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-29613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	John VanWinkle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1964.

An October 1997 RO decision denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional heart 
disability due to residuals of a post-cardiac catheterization 
myocardial infarction, claimed to be the result of VA medical 
treatment in October 1995.  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).  He also 
appealed a December 1998 RO decision which denied a TDIU 
rating.  A September 2001 Board decision granted compensation 
under 38 U.S.C.A. § 1151 for additional heart disability due 
to residuals of a post-cardiac catheterization myocardial 
infarction, and the Board remanded the TDIU issue to the RO 
for additional action.  In March 2002, the RO assigned a 60 
percent rating for the § 1151 heart condition, and it also 
continued to deny the TDIU claim.


FINDINGS OF FACT

1.  The veteran has a single disability which is treated "as 
if" service-connected, and this consists of residuals of a 
post-cardiac catheterization myocardial infarction, resulting 
from VA medical treatment in October 1995 and for which 
compensation has been awarded under 38 U.S.C.A. § 1151 at the 
60 percent rate. 

2.  The veteran also has a non-service-connected heart 
disability which has existed for years before and since the 
onset of the additional § 1151 heart disability.

3.  The veteran, who has a high school education, last worked 
in October 1995, at which time he was a wrecker operator.

4.  Notwithstanding substantial non-service-connected heart 
and other disabilities, the § 1151 heart disability by itself 
precludes the veteran from performing substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a TDIU rating.  Necessary medical 
and other records have been obtained.  The Board is satisfied 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Total disability ratings for compensation based on individual 
unemployability (TDIU ratings) may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19.  

The veteran has one disability which is treated "as if" 
service connected, and consists of residuals of a post-
cardiac catheterization myocardial infarction resulting from 
VA medical treatment in October 1995; compensation for this 
particular heart condition has been awarded under 38 U.S.C.A. 
§ 1151 at the 60 percent rate.  This satisfies the schedular 
requirements for consideration of a TDIU rating.

The § 1151 heart disability clearly is but a part of the 
veteran's overall heart condition, much of which is non-
service-connected.  His heart history dates back many years 
and includes coronary artery bypass surgery for 
arteriosclerotic heart disease in July 1987, well before the 
October 1995 VA treatment which led to the § 1151 heart 
disability.  Much of the medical care he has received since 
the October 1995 VA treatment has been for pre-existing non-
service-connected heart disease.  He had another coronary 
artery bypass surgery in November 1995, and ongoing records 
from 2000 and 2001 show heart catheterization and angioplasty 
procedures.

A March 1996 RO decision granted non-service-connected 
pension benefits, effective from October 1995, based on the 
the effects of non-service-connected arteriosclerotic heart 
disease with coronary artery bypass grafting, which the RO 
considered 60 percent disabling (an adjustment disorder with 
depressed mood was also listed but rated 0 percent).  At that 
time the RO noted the veteran's background included a high 
school education and last employment in October 1995 as a 
wrecker operator.  In February 1997, the Social Security 
Administration (SSA) found that the veteran was disabled for 
SSA purposes since October 1995 due to arteriosclerotic heart 
disease.

The problem in this case is differentiating the effects of 
the non-service-connected heart condition (which may not be 
considered in support of the TDIU rating) from the § 1151 
heart condition (which by itself must preclude gainful 
employment in order for the award of a TDIU rating).  A March 
2002 RO decision assigned a 60 percent rating for the § 1151 
heart condition, which is the same rating assigned for the 
non-service-connected heart condition, although the RO denied 
a TDIU rating on the reasoning that the non-service-connected 
heart condition was the primary reason for unemployability.  

From all the evidence, the differentiation between the 
effects of the § 1151 heart condition and the effects of the 
non-service-connected heart condition is not so clear.  The 
Board finds that the evidence is about equally divided on the 
question of whether the § 1151 heart condition by itself (to 
the exclusion of the admittedly substantial non-service-
connected heart conditon) precludes substantially gainful 
employment.  Under such circumstances, the benefit of the 
doubt is to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Consequently the Board finds that the § 1151 
heart condition by itself prevents gainful employment of this 
individual veteran, and a TDIU rating is warranted.


ORDER

A TDIU rating is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

